Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE THIRD QUARTER 2012 Revenues of $36.8 million and EPS of $0.25 AZOUR, Israel – November 19, 2012 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the quarter ended September 30, 2012. Highlights of the Third Quarter of 2012 · A 14 thousand quarterly increase in net subscribers to a record of 653 thousand subscribers as of September 30, 2012, the highest net growth in subscribers in 10 quarters · Gross margin at 50.3% and operating margin at 20.1%; · Excluding currency effects and a one-time income related to Mapa in the third quarter of last year, operating profit grew in excess of 15% over last year; · EBITDA of $10.6 million or 28.9% of revenues; · Generated $7.2 million in operating cash flow; ended the quarter with $28.0 million in net cash and equivalents; · Dividend of $2.6 million declared for the quarter; Third Quarter 2012 Results Revenues for the third quarter of 2012 were $36.8 million, representing a 11.7% decline from revenues of $41.7 million in the third quarter of 2011. 76.4% of revenues were from location based service subscription fees and 23.6% from product revenues. Revenues from subscription fees were $28.1 million, a decrease of 6.6% over the same period last year. The decrease in subscription fees was due to the weakening of the Brazilian Real,Israeli Shekel and Argentinean Peso against the US dollar. In local currency terms, subscription revenues grew by 9.0% compared with the third quarter of last year due to the increase in the subscriber base, which expanded from 619,000 as of September 30, 2011, to 653,000 as of September 30, 2012. The growth primarily came from an increase in subscribers in Brazil, following the strategic changes management put in place in past quarters. Product revenues were $8.7 million, a decline of 25% compared with the same period last year. The decline was partially due to the above-mentioned currency effects. In addition, in the third quarter of 2011, the Company made a large one time license sale of data from Mapa in the amount of approximately $2.5 million. Gross profit for the third quarter of 2012 was $18.5 million (50.3% of revenues), a decrease of 11.5% compared with $20.9 million (50.2% of revenues) in the third quarter of last year. The decrease is attributed to the above mentioned decline in revenues. Operating profit for the third quarter of 2012 was $7.4 million (20.1% of revenues), a decrease of 21% compared with an operating profit of $9.3 million (22.3% of revenues) in the third quarter of 2011. The decrease in operating profit compared with last year was due to the abovementioned currency effect and the sale of license data by Mapa which boosted the operating income in the third quarter of last year. Excluding these two effects, operating profit in the third quarter of 2012 would have exceeded operating profit in the third quarter of 2011 by approximately $1.5 million. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES EBITDA for the quarter was $10.6 million (28.9% of revenues), a decrease of 21.8% compared to an EBITDA of $13.6 million (32.7% of revenues) in the third quarter of 2011. Financial income in the third quarter of 2012 was $196 thousand compared with a financial income of $851 thousand in the third quarter of 2011. Net profit was $5.2 million in the third quarter of 2012 (14.2% of revenues), compared with a net profit of $6.6 million (15.9% of revenues), as reported in the third quarter of 2011. Fully diluted EPS in the third quarter of 2012 was US$0.25, compared with fully diluted EPS of US$0.32 in the third quarter of 2011. Cash flow from operations during the quarter was $7.2 million. As of September 30, 2012, the Company had net cash, including marketable securities and deposits for short and long term, of $28.0 million or $1.33 per share. This is compared with $22.9 million or $1.09 per share as at June 30, 2012. For the third quarter of 2012, a dividend of $2.6 million was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, on a quarterly basis. Eyal Sheratzky, Co-CEO of Ituran said, “Overall we are very pleased with the results of the third quarter. In particular, the general trend of improving margins towards the top end of our historical range is a good sign, as well as the growth rate in the subscriber base which has returned in line with our targets. The net adds in the subscriber base, the majority of which were in Brazil, are now at a level which we are content with. On a local currency basis, our subscriber revenues grew strongly compared with last year, driven by this growth in our subscriber base. All these improvements are the fruits of efforts and due to the changes we implemented in the past few quarters.” Conference Call Information The Company will also be hosting a conference call later today, November 19, 2012 at 9am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0610 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. - 2 - ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 653,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + International Investor Relations Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** - 3 - ITURAN LOCATION AND CONTROL LTD. Consolidated Interim Financial Statements as of September 30, 2012 - 4 - ITURAN LOCATION AND CONTROL LTD. Consolidated Financial Statements as of September 30, 2012 Table of Contents Page Balance Sheets 6- 7 Statements of Income 8 Statements of Cash Flows 9 - 5 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars September 30, December 31, (in thousands) Current assets Cash and cash equivalents Investments in marketable securities - 68 Accounts receivable (net of allowance for doubtful accounts) Loan to former employee - Other current assets Inventories Long-term investments and other assets Deposit in escrow Investments in affiliated company Investments in other company 78 80 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 6 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED BALANCE SHEETS US dollars September 30, December 31, (in thousands) Current liabilities Credit from banking institutions Accounts payable Deferred revenues Other current liabilities Long-term liabilities Long term loans 57 Liability for employee rights upon retirement Provision for contingencies Other non-current liabilities Deferred revenues Deferred income taxes Stockholders’ equity Non-controlling interests Total equity Total liabilities and equity - 7 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF INCOME US dollars US dollars Nine month period ended September 30, Three month period ended September 30, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses, net ) ) Operating income Other income (expenses), net ) - ) Financing income, net Income before income tax Income tax expense ) Share in losses of affiliated companies, net ) - ) - Net income for the period Less: Net income attributable to non-controlling interests ) Net income attributable to the Company Basic and diluted earnings per share attributable to Company’s stockholders Basic and diluted weighted average number of shares outstanding - 8 - ITURAN LOCATION AND CONTROL LTD. CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars US dollars Nine month period ended September 30, Three month period ended September 30, (in thousands except per share data) Cash flows from operating activities Net income for the period Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization Exchange differences on principal of deposit and loans, net ) ) 5 ) Losses (gains) in respect of trading marketable securities (2 ) - - 19 Increase in liability for employee rights upon retirement 44 Share in losses of affiliated companies, net 29 - 15 - Deferred income taxes ) ) Capital losses (gains) on sale of property and equipment, net 21 ) 26 6 Decrease (increase) in accounts receivable ) Decrease (increase) in other current assets ) 65 ) Decrease (increase) in inventories ) Increase (decrease) in accounts payable ) ) Increase (decrease) in deferred revenues 3 Increase (decrease) in other current liabilities Litigation obligation - - Net cash provided by operating activities Cash flows from investment activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) Capital expenditures ) Intangible expenditures - ) - ) Deposit in escrow - - - Deposit ) ) ) Proceeds from sale of property and equipment Repayment of loan to a former employee - - - Sale of marketable securities 70 - - - Net cash used in investment activities ) Cash flows from financing activities Short term credit from banking institutions, net 53 ) Repayment of long term loans ) Dividend paid to non-controlling interests ) Dividend paid ) ) - - Net cash provided by (used in) financing activities ) ) ) 81 Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents ) ) Balance of cash and cash equivalents at beginning ofperiod Balance of cash and cash equivalents at end of the period - 9 -
